DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8 December 2020.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Angled portion” (claims 13 and 14, lines 1-2) lacks antecedent.  These claims should depend from claim 12 instead of claim 11.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Review of the specification found a general description of the “angled portion” (para 0115).  There does not appear to be support for the angle as defined in claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 928,577.  ‘577 discloses (dental: para 0003, line 9) brush (1) comprising a twisted wire core (2: para 0116) and further including a plurality of bristles (4) comprised of nylon (0118, lines 13-25) yarns (0118, line 14).   Yarn is, by definition comprised of plural fibers/strands and would have an inherent degree of compressibility (claim 12, line 2).  As for the matter of . 
Claim(s) 1-4 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 10-2011-0121259.  Reference is made to the attached machine translation of ‘259.  ‘259 discloses an interdental brush (10) comprised of a wiring part (13) for securing plural bristles (14) wherein the bristles are comprised of a (nylon) yarn (page 8, lines 19-25) which may be crinkled (eg, fig 5) (claims 2 and 15) and which has a bending recovery of 10-80% (page 8, lines 40-50) (claims 3 and 16).  Again with regard to the compressed region of the yarn(s), it can be assumed that in order to retain the (compressible) yarns within the wires (13) that a degree of force would necessarily be required in order to stop them from simply falling out between them.    Even slightly increasing this force to do so would in any event be obvious to one of ordinary skill.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over either EP 928,577 or KR 10-2011-0121259, in view of JP 2-295511.  With reference to the abstract of ‘511, it discloses a nylon yarn for use as a brush member in a toothbrush and which further includes a “medication” (iodine).  One of ordinary skill would deem it obvious to include such an addition to the yarn(s) of either ‘577 or ‘259 to provide an antimicrobial effect.
Claims 7,8,10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over either EP 928,577 or KR 10-2011-0121259, in view of KR 2017000245.  With regard to the shape of the handle, see the attached figures in ‘245.  It discloses an “egolinear” handle with two curved portions with a brush attached to an end of the handle at or adjacent an end of the one of the curved portions.  Mention of where the fingers are desired to be placed does not define over the structure of the prior art.  One of ordinary skill would deem it obvious to provide any known handle such as ‘245 for the purpose of providing a degree of ergonomics.
Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over either EP 928,577 or KR 10-2011-0121259, in view of Haddad (USP D337,201).  With regard to the shape of the handle, Haddad discloses a handle for an oral care implement (toothbrush) with three curved portions (figs 1 and 5).  Mention of placement of the fingers does not define over the structure of the prior art.  One of ordinary skill in the art would deem it obvious to provide any known handle such as Haddad for the purpose of providing a degree or ergonomics or even for providing a handle with aesthetic appeal.
Response to Arguments
Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive.  On reconsideration of the rejection and in light of applicant’s remarks, the rejection(s) of the claims were modified as they apply to EP ‘577 as well as the decision to also apply KR ‘259.  The examiner gave careful consideration and reviewed the application and prior art as it pertains to the compressed region of the yarn(s) between the twisted wire core.  First, the examiner reviewed the background of the invention and notes (para 0101) that the present invention was described as being novel primarily in that it utilized nylon yarns for the bristles of (interdental) brush as opposed to monofilaments.  At least with regard to this point of novelty, both EP ‘577 and KR ‘259 disclose such yarn bristles in a twisted-wire type brush.  As a practical matter, in order to retain the (yarn) bristles between the wires of the core at least a degree force or compression would have to be applied to the yarns (yarn would be inherently “compressible” in particular in comparison to monofilament).  Otherwise, they would simply fall out from between the wires.  Even if the compression was imperceptible to the human eye there would most certainly be a degree of compression to hold them in place.     In light of the new ground(s) of rejection, this action has been made non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723